Stephens, J.
The petition in this ease (a suit for damages for the negligent homicide of the plaintiff’s husband) sufficiently set forth a cause of action .against the City of Rome. The court erred in sustaining the demurrer and in dismissing the suit. The case of Zettler v. City of Atlanta, 66 Ga. 195, relied on by counsel for the city, is clearly distinguishable from this ease.

Judgment reversed.

Jenloins, P. J., and Smith, ./., concur.
The petition contains specific allegations of negligence of the city in allowing the wire to hang as close to the pathway as it did, and in the condition in which it was, and in not placing a guard at that point to prevent injury after having discovered that the breaking of the knob had caused the wire to sag. There are also allegations as to the age and earning capacity of the plaintiff’s husband, and as to notice of the claim, etc.
In the brief of counsel for the defendant it was contended that the city was under no duty as to the condition of the place at which the plaintiff’s husband was killed, and that he was at fault in leaving the public street and going at night on a path on private property which proved to be dangerous.
Harris & Harris, for plaintiff. Max Meyerhardt, for defendant,